            Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 1 of 15



                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW HAMPSHIRE

 JULIA O. FAIGEL, DMD, P.C.,                            ) Case No. 1:18-cv-00797-SM
                                                        )
                   Plaintiff,                           ) Judge Steven J. McAuliffe
 vs.                                                    )
                                                        )
 IADMD HOLDINGS, LLC,                                   )
                                                        )
                    Defendant.                          )
                                                        )
                                                        )
 IADMD HOLDINGS, LLC,                                   )
                                                        )
                    Counterclaimant,                    )
                                                        )
 vs.                                                    )
                                                        )
 JULIA O. FAIGEL and JULIA O. FAIGEL,                   )
 DMD, P.C.,                                             )
                                                        )
                    Counter-Defendants.                 )

                                  Answer and Counterclaims

       Defendant IADMD Holdings, LLC (“Defendant”), by and through its attorneys, hereby

answers the complaint of Plaintiff Julia O. Faigel, DMD, P.C. (“Plaintiff”) and asserts

affirmative or other defenses as set forth herein. Except as expressly admitted herein, Defendant

denies each and every allegation in the Plaintiff’s complaint.

       Defendant responds to the numbered paragraphs of Plaintiff’s complaint as follows:

       1.       Admitted

       2.       Denied

       3.       Defendant lacks information sufficient to admit or deny.

       4.       Denied

                                              1 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
            Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 2 of 15



       5.       Defendant admits that it is the current owner of record of the referenced

registrations. The remainder of Paragraph 5 is denied.

       6.       Denied

       7.       Denied

                                            PARTIES

       8.       Defendant lacks information sufficient to admit or deny.

       9.       Defendant admits that IADMD is a limited liability company duly organized and

existing under the laws of the State of New Hampshire. The remainder of Paragraph 9 is denied.

                                 JURISDICTION AND VENUE

       10.      Admitted

       11.      Defendant denies that it has its principal place of business in New Hampshire.

The remainder of Paragraph 11 is admitted.

                                  FACTUAL BACKGROUND

A. FAIGEL’S USE OF DR. DENTAL

       12.      Defendant lacks information sufficient to admit or deny.

       13.      Denied

       14.      Defendant lacks information sufficient to admit or deny.

       15.      Defendant lacks information sufficient to admit or deny.

       16.      Defendant lacks information sufficient to admit or deny.

       17.      Admitted

       18.      Admitted

       19.      Denied



                                              2 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
         Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 3 of 15



       20.    Admitted

       21.    Admitted

       22.    Admitted

       23.    Denied

       24.    Denied

a) THE ‘993 REGISTRATION SPECIMENS

       25.    Denied

       26.    Denied

       27.    Denied

b) THE ‘106 REGISTRATION SPECIMENS

       28.    Denied

       29.    Denied

c) THE ‘602 REGISTRATION SPECIMENS

       30.    Denied

       31.    Denied

d) THE ‘322 REGISTRATION SPECIMENS

       32.    Denied

       33.    Denied

C. IADMD’S VEXATIOUS DEMANDS

       34.    Defendant admits that letters regarding Faigel’s infringement of Defendant’s

trademarks were sent to Faigel on Defendant’s behalf on August 28, 2017. The remainder of

Paragraph 34 is denied.



                                           3 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
         Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 4 of 15



       35.     Admitted

       36.     Admitted

       37.     Admitted

       38.     Admitted

                           COUNT I: DECLARATORY JUDGMENT
                             (Non-Infringement of Trademarks)

       39.     Defendant repeats and re-alleges the answers to the allegations contained in

paragraphs 1 through 38 above as if fully set forth herein.

       40.     Admitted

       41.     Denied

       42.     Denied

                          COUNT II: DECLARATORY JUDGMENT
                            (Trademarks Subject to Cancellation)

       43.     Defendant repeats and re-alleges the answers to the allegations contained in

paragraphs 1 through 42 above as if fully set forth herein.

       44.     Denied

             COUNT III: CANCELLATION OF THE IADMD REGISTRATIONS
                               (No ​Bona Fide U
                                              ​ se)

       45.     Defendant repeats and re-alleges the answers to the allegations contained in

paragraphs 1 through 44 above as if fully set forth herein.

       46.     Denied

       47.     Denied

       48.     Denied

       49.     Denied

                                              4 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
         Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 5 of 15



       50.     Denied

       51.     Denied

             COUNT IV: CANCELLATION OF THE IADMD REGISTRATIONS
                                (Abandonment)

       52.     Defendant repeats and re-alleges the answers to the allegations contained in

paragraphs 1 through 51 above as if fully set forth herein.

       53.     Denied

       54.     Denied

       55.     Denied

             COUNT V: CANCELLATION OF THE IADMD REGISTRATIONS
                              (Lack of Ownership)

       56.     Defendant repeats and re-alleges the answers to the allegations contained in

paragraphs 1 through 55 above as if fully set forth herein.

       57.     Denied

       58.     Denied

       59.     Denied

      COUNT VI: CANCELLATION OF THE ‘993, ‘106, and ‘602 REGISTRATIONS
                             (Descriptiveness)

       60.     Defendant repeats and re-alleges the answers to the allegations contained in

paragraphs 1 through 59 above as if fully set forth herein.

       61.     Denied

       62.     Denied

                        AFFIRMATIVE DEFENSE 1: Unclean Hands




                                              5 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
            Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 6 of 15



       In light of Plaintiff’s willful infringement of Defendant’s statutory and common-law

trademark rights, Plaintiff’s claims for cancellation of the subject registrations are barred by the

doctrine of unclean hands.

                                       COUNTERCLAIMS

       Counterclaimant IADMD Holdings, LLC (“IADMD”), by and through its attorneys, makes

the following counterclaims against Counter-Defendants Julia O. Faigel (“Faigel”) and Julia O.

Faigel, DMD, P.C. (Faigel’s “Corporate Entity”) (collectively, “Counter-Defendants”):

                                                Parties

       1.       IADMD is a New Hampshire limited liability company with its principal office

located at 3 Wilcox St, Bristol, RI, 02809.

       2.       Julia O. Faigel, DMD, P.C. is a Massachusetts professional corporation with its

principal office located at 55 Meridian St., East Boston, MA 02459.

       3.       On information and belief, Julia O. Faigel is an individual residing in Newtown,

Massachusetts.

       4.       Faigel is the president, secretary, director, treasurer, and sole shareholder of her

Corporate Entity.

       5.       All acts complained of herein were done personally by Faigel or at her direction,

through or on behalf of her Corporate Entity.

                                      Jurisdiction and Venue

       6.       Faigel, through her Corporate Entity, operates dental offices in the State of New

Hampshire, in connection with which she uses the DR. DENTAL trademark.




                                                6 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
             Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 7 of 15



        7.       This Court has federal subject matter jurisdiction over these counterclaims

pursuant to 28 U.S.C. §§1331 and 1338(a), based upon the federal questions presented by the

violations of 15 U.S.C. § 1114(1), 15 U.S.C. § 1125(a) and 15 U.S.C. § 1125(c) alleged herein,

and supplemental jurisdiction pursuant to 28 U.S.C. §1367(a).

        8.       This court has personal jurisdiction over Counter-Defendants because they are

continuously and systematically providing services in this judicial district and because the

infringement occurred in and was purposefully directed towards this judicial district.

        9.       Venue is proper pursuant to 28 U.S.C. §1391(b) in that Counter-Defendants

transact business in this judicial district and a substantial part of the events or omissions giving

rise to the claim occurred in this judicial district.

                               IADMD’s DR. DENTAL Trademarks

        10.      In 2003, Rosemary DiMaria Ryan, ​née ​Rosemary DiMaria (“DiMaria”), and Dr.

John Ryan, DMD (collectively, the “Ryans”) began using the name DR. DENTAL in connection

with a website providing dentistry-related information, as well as with Dr. Ryan’s dental

practice, both of which were jointly managed by the Ryans.

        11.      Over the last fifteen years, the Ryans have used the DR. DENTAL mark, as well

as variations such as DOCTOR DENTAL and DOCTOR DENTAL MD (collectively, the “Dr.

Dental Marks”) in connection with a variety of related services, including providing dental

services, disseminating dentistry-related information, providing educational services for dental

professionals, and arranging for free dental treatment for those in need.

        12.      On April 20, 2005, DiMaria filed an application with the United States Patent and

Trademark Office (USPTO) to register the mark DOCTOR DENTAL MD in connection with



                                                 7 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
          Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 8 of 15



providing online dental information, which application matured into U.S. Registration Number

3,300,322 (the “’322 Registration”) on September 25, 2007. A true and correct copy of the ‘322

Registration is attached hereto as Exhibit A.

       13.     On December 16, 2010, DiMaria filed an application with the USPTO to register

the mark DR DENTAL in connection with dental services and providing dental information,

which application matured into U.S. Registration Number 4,250,602 (the “’602 Registration”) on

November 27, 2012. A true and correct copy of the ‘602 Registration is attached hereto as

Exhibit B.

       14.     From 2003 to 2015, the Ryans continuously and extensively used the Dr. Dental

Marks in connection with dentistry-related services.

       15.     On July 17, 2015, in a ​nunc-pro-tunc a​ ssignment, DiMaria transferred the ‘322

and ‘602 Registrations, along with associated common-law rights, as of to August 2, 2005 to

IADMD, a business entity wholly owned and controlled by the Ryans and intended to hold and

use intellectual property for the Ryans’ benefit.

       16.     On August 6, 2015, IADMD filed an application with the USPTO to register the

mark DR DENTAL in connection with dental services, providing dental information, and

coordinating charitable dental programs, which application matured into U.S. Registration

Number 4,886,106 (the “’106 Registration”) on January 12, 2016. A true and correct copy of the

‘106 Registration is attached hereto as Exhibit C.

       17.     On August 6, 2015, IADMD also filed an application with the USPTO to register

the mark DOCTOR DENTAL in connection with dental services, providing dental information,

and coordinating charitable dental programs, which application matured into U.S. Registration



                                                8 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
           Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 9 of 15



Number 4,962,993 (the “’993 Registration”) on May 24, 2016. A true and correct copy of the

‘993 Registration is attached hereto as Exhibit D.

         18.   From 2015 to the present, the Ryans have continued to use the Dr. Dental Marks

in connection with dentistry-related services with the permission and under the authority of

IADMD.

         19.   At no point in the fifteen years that they have used the Dr. Dental Marks have the

Ryans ever intended to discontinue such use.

         20.   As a result of this long-standing use, significant consumer goodwill has attached

to the Dr. Dental Marks, and the Dr. Dental Marks have become associated with the Ryans’

dental and dentistry-related services.

         21.   To the extent one or more of the Dr. Dental Marks may be descriptive of some of

the services in connection with which the Ryans have used them, such marks had acquired

distinctiveness prior to 2010.

                        Faigel’s Infringement of the Dr. Dental Marks

         22.   At some point prior to December, 2009, Faigel became aware of the ‘322

Registration and of the Ryans’ use of the Dr. Dental Marks.

         23.   In December, 2009, Faigel attempted to purchase the ‘322 Registration and

associated goodwill from DiMaria. However, the parties were unable to come to an agreement on

terms.

         24.   Shortly after failing to successfully obtain the rights to the Dr. Dental Marks,

Faigel began to use them anyway, renaming several of her dental clinics “Dr. Dental” in 2010.

         25.   Faigel also registered the domain name mydrdental.com on December 20, 2009.



                                               9 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
         Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 10 of 15



        26.     In 2010, soon after Faigel’s infringement began, the Ryans began receiving angry

telephone calls from patients and business associates regarding their apparent association with

Faigel’s clinics.

        27.     Between 2010 and 2012, the Ryans’ revenues in connection with their dental and

dentistry-related services declined sharply.

        28.     On December 16, 2010, the Ryans sent a letter to Faigel’s counsel, notifying her

that her use of the DR. DENTAL mark in connection with her dental clinics constituted willful

trademark infringement. Faigel ignored this letter.

        29.     Since 2010, Faigel’s infringement of the Dr. Dental Marks has consistently

expanded, growing from seventeen “Dr. Dental”-branded dental offices in 2010 to forty-three

“Dr. Dental”-branded offices at present.

        30.     Following a 2017 investigation of Faigel’s clinics for Medicaid fraud by the

Massachusetts Attorney General and resulting media coverage, the false association between

Faigel and the Ryans created by Faigel’s use of the DR. DENTAL trademark became even more

negative and damaging.

        31.     Since 2010, the Ryans’ business has suffered dramatically as a result of Faigel’s

infringing use of the DR. DENTAL trademark and the false association created thereby.

        32.     On August 28, 2017, the Ryans again sent Faigel a letter, notifying her of the

damage caused by her infringement and demanding that she and her related companies

immediately cease use of the DR. DENTAL trademark.

        33.     On November 21, 2017, Faigel filed a petition to cancel the ‘322, ‘602, ‘933, and

‘106 Registrations with the USPTO Trademark Trial and Appeal Board.

                                               COUNT I
                                               10 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
         Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 11 of 15



 Trademark Infringement Under Lanham Act Section 32 (15 U.S.C. § 1114(1)(a)) Against
                             All Counter-Defendants

       34.     IADMD realleges and incorporates by reference paragraphs 1 through 33.

       35.     Prior to December, 2009, Faigel became aware of the ‘322 Registration and of the

Ryans’ use of the Dr. Dental Marks in connection with dentistry-related services.

       36.     Despite actual knowledge of the Ryans’ trademark rights, her failed attempt to

purchase those rights in 2009, and repeated notices regarding her infringement of those rights,

Faigel began using and continues to use, through or on behalf of her Corporate Entity, the mark

DR. DENTAL in connection with dental services.

       37.     The DR. DENTAL mark used by Counter-Defendants is identical with or

substantially indistinguishable from the registered marks embodied in the ‘322, ‘602, ‘106, and

‘933 Registrations and constitutes a counterfeit mark as defined in 15 U.S.C. § 1116(d).

       38.     Counter-Defendants knew the DR. DENTAL mark was counterfeit.

       39.     The use of the DR. DENTAL mark by Counter-Defendants in connection with

dental services is likely to cause and has caused confusion, mistake, and deception as to the

source of origin, sponsorship, or approval of Counter-Defendants’ services.

       40.     Counter-Defendants’ use of the DR. DENTAL mark has caused great and

irreparable harm to IADMD and its predecessors-in-interest, continues to cause such harm to

IADMD for which there is no adequate remedy at law, and will continue to cause such harm

unless restrained by this Court.

                                      COUNT II
 (False Designation of Origin Under Lanham Act Section 43 (15 U.S.C. § 1125(a)) Against
                                All Counter-Defendants)

       41.     IADMD realleges and incorporates by reference paragraphs 1 through 40.

                                             11 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
         Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 12 of 15



       42.     The use of the DR. DENTAL mark by Counter-Defendants in connection with

dental services is likely to cause and has caused confusion as to the affiliation, connection, or

association of Counter-Defendants with IADMD and/or its predecessors-in-interest and as to the

origin, sponsorship, or approval of Counter-Defendant’s dental services and other commercial

activities by IADMD and/or its predecessors-in-interest.

                                   COUNT III
       (Cyberpiracy Under Lanham Act Section 43 (15 U.S.C. § 1125(d)) Against All
                               Counter-Defendants)

       43.     IADMD realleges and incorporates by reference paragraphs 1 through 42.

       44.     On December 20, 2009, Faigel, through or on behalf of her Corporate Entity,

registered the domain name mydrdental.com.

       45.     The domain name mydrdental.com is confusingly similar to the Dr. Dental Marks.

       46.     Faigel had a bad faith intent to profit from the Dr. Dental Marks.

                                              COUNT IV
           (​​Unfair and Deceptive Acts and Practices Under RSA 358-A:2 ​Against All
                                      Counter-Defendants)

       47.     IADMD realleges and incorporates by reference paragraphs 1 through 46.

       48.     By their use of the DR. DENTAL mark, Counter-Defendants have passed off their

services as those of IADMD or its predecessors-in-interest, caused likelihood of confusion or of

misunderstanding as to the source, sponsorship, approval, or certification of

Counter-Defendants’ services; and caused likelihood of confusion or of misunderstanding as to

their affiliation, connection or association with, or certification by IADMD or its

predecessors-in-interest.




                                              12 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
         Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 13 of 15



       49.       Upon information and belief, Counter-Defendants used the DR. DENTAL mark

was willfully or knowing that it would cause a likelihood of confusion or of misunderstanding as

to the source, sponsorship, approval, or certification of Counter-Defendants’ services; and caused

likelihood of confusion or of misunderstanding as to their affiliation, connection or association

with, or certification by IADMD or its predecessors-in-interest.

                                        COUNT V
      (​​Trademark Infringement under RSA 350-A:11 ​Against All Counter-Defendants)


       49.       IADMD realleges and incorporates by reference paragraphs 1 through 46.

       50.       By use of the DR. DENTAL mark without the consent of IADMD,

Counter-Defendants have used IADMD’s mark in a manner likely to cause confusion as to the

source of the Counter-Defendants services.

                                     PRAYER FOR RELIEF

WHEREFORE, IADMD prays for judgment as follows:

       1.        Enjoining Counter-Defendants from using the Dr. Dental Marks or any

confusingly similar name or mark in accordance with 15 U.S.C. § 1116;

       2.        Ordering Counter-Defendants to transfer the domain name mydrdental.com to

IADMD or, in the alternative, to forfeit this domain name in accordance with 15 U.S.C. §

1125(d)(1)(C);

       3.        Awarding IADMD (a) its actual damages, (b) all profits realized by

Counter-Defendants in connection with their use of the DR. DENTAL mark, (c) the costs of this

action, and (d) reasonable attorney fees in accordance with 15 U.S.C. § 1117(a);

       4.        Directing that such profits or actual damages be trebled, in accordance with 15



                                              13 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
         Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 14 of 15



U.S.C. § 1117(b);

       5.      In the alternative, awarding IADMD statutory damages of $2,000,000 per type of

services offered in connection with the DR. DENTAL mark in accordance with 15 U.S.C. §

1117(c)(2);

       6.      Awarding IADMD statutory damages of $100,000 per domain name in

accordance with 15 U.S.C. § 1117(d);

       7.      Awarding IADMD its actual damages for Counter-Defendants’ violation of RSA

358-A:2 in accordance with RSA 358-A:10;

       8.      Enjoining Counter-Defendant’s use of the DR. DENTAL Marks or any

confusingly similar name or mark in accordance with RSA 350-A:1;.

       9.      Awarding IADMD prejudgment interest from the date of each wrongful act; and

       10.     For such other and further relief as the Court may deem just and proper.

                                DEMAND FOR JURY TRIAL

Pursuant to Fed. R. Civ. P. 38, IADMD demands a jury trial on all issues triable to a jury.

DATED: October 12, 2018                              Defendant/Counterclaimant
                                                     IADMD Holdings, LLC,
                                                     by its attorneys,

                                                     /s/ Kyle McDonald
                                                     Kyle McDonald (NH Bar #266712)
                                                     kyle@kylemcdonaldlaw.com
                                                     Law Office of Kyle McDonald, Esq., PLLC
                                                     2 Whitney Road, Suite 11
                                                     Concord NH, 03301
                                                     603-753-4033

                                                     Pro Hac Vice Counsel (application pending)

                                                     /s/Christopher McElwain
                                                     Christopher R. McElwain
                                                     (CA Bar #289132)
                                             14 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
         Case 1:18-cv-00797-SM Document 13 Filed 10/12/18 Page 15 of 15



                                                     chris@knowmad.law
                                                     Knowmad Law
                                                     484 Washington St., B-313
                                                     Monterey, CA 93940
                                                     831-275-1401

                                CERTIFICATE OF SERVICE

I certify that a copy of this filing was served via the Court’s ECF filing system upon counsel of
record.

Dated: October 12, 2018                              /s/ Kyle McDonald
                                                     Kyle McDonald




                                             15 of 15
1:18-cv-00797-SM
ANSWER AND COUNTERCLAIMS
